                                          THE UNITED STATES BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF OHIO

                    IN RE:                                      )   CHAPTER 13
                                                                )   CASE NO: 19-50681
                    Christopher D Janok                         )
                                                                )   ALAN M. KOSCHIK
                                                                )   BANKRUPTCY JUDGE
                                             DEBTOR(S)          )
                                                                )   341 MEETING OF CREDITORS HAS
                                                                )   BEEN CONCLUDED


                          Now comes Keith L. Rucinski, the Chapter 13 Trustee, and hereby states that the 341
                    Meeting of Creditors has been concluded.

                    Keith L. Rucinski
                    Chapter 13 Trustee
                    Akron, OH 44308




CHAPTER 13
Keith L. Rucinski
     Trustee
Akron, OH 44308
 (330)762-6335
       Fax
 (330)762-7072               DAVID A MUCKLOW (via ECF)


                    cc:      Christopher D Janok
                             1233 Nola Avenue
                             Barberton, OH 44203




              19-50681-amk        Doc 37    FILED 08/22/19     ENTERED 08/22/19 14:52:42         Page 1 of 1
